Case: 20-1953    Document: 50     Page: 1   Filed: 04/29/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    JOHN S. WILLIS,
                       Petitioner

                             v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                        2020-1953
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0831-19-0476-A-1.
                 ______________________

                  Decided: April 29, 2021
                  ______________________

    JENNIE CATHRYNE BLAINE WATSON, Swick and Shapiro,
 PC, Washington, DC, for petitioner.

     KARA WESTERCAMP, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 igton, DC for respondent. Also represented by BRIAN M.
 BOYNTON, TARA K. HOGAN, ROBERT EDWARD KIRSCHMAN,
 JR.
                   ______________________

   Before O’MALLEY, REYNA, and STOLL, Circuit Judges.
Case: 20-1953    Document: 50      Page: 2    Filed: 04/29/2021




 2                                              WILLIS   v. OPM



 REYNA, Circuit Judge.
     Petitioner appeals a decision of the Merit Systems Pro-
 tection Board denying attorneys’ fees and costs. The Merit
 Systems Protection Board found that the petitioner did not
 demonstrate entitlement to an award of attorneys’ fees and
 costs. Because the decision is supported by substantial ev-
 idence and is not otherwise contrary to law, we affirm.
                         BACKGROUND
     On October 31, 1998, John S. Willis retired after thirty
 years as a Special Agent with the Federal Bureau of Inves-
 tigation (“FBI”) and four years in the Army. J.A. 23, 89. At
 that time, he was married to Donis Willis, née Suiter (here-
 after “Ms. Suiter”). J.A. 94. Mr. Willis elected a survivor
 annuity benefit for Ms. Suiter under the Civil Service Re-
 tirement System. J.A. 89. Mr. Willis’s retirement annuity
 was correspondingly reduced due to the benefit provided to
 his wife. Id.
     Mr. Willis and Ms. Suiter divorced on August 18, 2000.
 J.A. 94. Pursuant to the terms of the divorce settlement,
 Mr. Willis kept Ms. Suiter as a survivor annuitant for the
 remainder of her life. J.A. 94–95, 247–53. Eventually, the
 two became estranged and stopped speaking. J.A. 89.
      In March 2009, Mr. Willis married his current wife, Ka-
 ren Willis. J.A. 24, 89, 127. Later that month, Mr. Willis
 called the Office of Personnel Management (“OPM”) to in-
 quire whether he could obtain survivor annuity benefits for
 his new wife. J.A. 89, 96. Mrs. Willis was present for the
 call. In response to Mr. Willis’s question, the person on the
 phone stated, “Absolutely not!” J.A. 89. As such, Mr. Willis
 and Mrs. Willis believed that Mrs. Willis was not qualified
 for survivor annuity benefits as long as Ms. Suiter was
 alive. J.A. 89.
     Mr. Willis was unaware that Ms. Suiter died on Decem-
 ber 31, 2014. He learned of her passing three years later,
 on December 8, 2017. J.A. 107. He telephoned OPM to ask
Case: 20-1953      Document: 50     Page: 3    Filed: 04/29/2021




 WILLIS   v. OPM                                              3



 how to obtain the survivor annuitant benefits for Mrs. Wil-
 lis now that Ms. Suiter was no longer living. OPM sent
 Mr. Willis a letter in December 2017 with the necessary
 forms. OPM’s letter explained that for him to receive the
 full annuity at an unreduced rate (that is, without Ms.
 Suiter’s portion removed), he needed to have provided a
 copy of Ms. Suiter’s death certificate or a copy of the divorce
 order within two years of death or divorce. 1 J.A. 99. Addi-
 tionally, the letter explained that if he married again and
 wanted to obtain survivor annuity benefits for his new
 spouse, he needed to have informed OPM within two years
 of the marriage. Id. According to Mr. Willis, this is the
 first time that he learned of a two-year notice requirement
 pertaining to both Ms. Suiter’s death and his remarriage to
 Mrs. Willis.
      Mr. Willis filled out the forms that OPM sent him and
 submitted them on December 16, 2017. J.A. 90. On the
 cover page accompanying his forms, he inadvertently iden-
 tified the March 2009 phone call as having occurred in Jan-
 uary 2016. See J.A. 101 (“I married Karen on 03/09/2009,
 at Raleigh, Wake County, NC. I spoke to someone at OPM
 by phone in 01/2016.”). After mailing in the forms, he al-
 leges that he diligently inquired about the status of his re-
 quests by calling OPM to follow up on January 26, 2018;
 March 14, 2018; April 10, 2018; May 30, 2018; and June 6,
 2018. Petitioner’s Br. 4. Each time he was purportedly told
 that his request had not yet been assigned. Id. OPM’s rec-
 ords reflect only one call in June 2018. J.A. 255.
      On January 8, 2018, after realizing that he accidentally
 signed on a line meant for an OPM representative, Mr. Wil-
 lis resubmitted his forms. J.A. 90, 101–108. Rather than


     1   Due to the clause in the divorce settlement,
 J.A. 94–95, 247–53, Ms. Suiter’s right to survivor annuity
 would not have terminated upon divorce—only upon her
 death.
Case: 20-1953    Document: 50      Page: 4    Filed: 04/29/2021




 4                                              WILLIS   v. OPM



 correcting his error regarding the March 2009 phone call,
 the cover letter to the new submission stated: “Shortly af-
 ter my marriage to Karen I notified OPM of our mar-
 riage[.]” J.A. 102.
     On July 19, 2018, OPM denied his request because it
 was not filed within two years of Ms. Suiter’s death or his
 marriage to Mrs. Willis. J.A. 107, 109–10. The following
 week, Mr. Willis filed a request for reconsideration of this
 denial. J.A. 111. The request for reconsideration did not
 identify the March 2009 call, but stated that Mr. Willis did
 not “receive any notice from [OPM] that there was a time
 deadline on inserting my current spouse as the beneficiary,
 which I tried to do, because you had instructed me that this
 could not be done while my former spouse was alive.” Id.
 Upon obtaining legal counsel, Mr. Willis submitted a sup-
 plemental filing in October 2018. J.A. 112–26. As to the
 March 2009 call, the supplemental submission did not in-
 dicate when the call occurred, but simply that “[s]hortly af-
 ter marrying Karen,” Mr. Willis contacted OPM, J.A. 113,
 and that he “tried to get Karen survivor spouse status upon
 his marriage to her,” J.A. 115.
     OPM denied Mr. Willis’s request in April 2019.
 J.A. 45–47. It explained that he missed the two-year time
 period for filing his request. J.A. 45–46. OPM further ex-
 plained that he could have “voluntarily elected” to desig-
 nate Mrs. Willis “as a survivor in the event” of Ms. Suiter’s
 death. J.A. 46. OPM added that it sympathized with Mr.
 Willis but had no discretion in the matter. Id.
     Mr. Willis appealed this decision to the Merit Systems
 Protection Board (“MSPB”) in May 2019. In August 2019,
 Mr. Willis moved to compel Verizon to produce phone rec-
 ords showing that he called OPM in March 2009. J.A. 223–
 34. Because his motion was improper, the Administrative
 Judge (“AJ”) denied it. J.A. 237. In a footnote, the AJ
 stated that Mr. Willis had advanced an argument that
 OPM had misled him, but that the argument was “not yet
Case: 20-1953      Document: 50    Page: 5    Filed: 04/29/2021




 WILLIS   v. OPM                                             5



 well developed and he provided no case citations support-
 ing [his] argument that the statutory deadline can be
 waived under such circumstances.” J.A. 237 n.1. Mr. Wil-
 lis’s counsel renewed the request to compel production of
 the phone records, correcting prior errors, which was
 granted. J.A. 240–43. Mr. Willis also submitted an affida-
 vit in support of his motion. J.A. 62. The affidavit declared
 that Mr. Willis sought phone records from March 9, 2009
 to March 9, 2011 to corroborate that he had called OPM
 “soon after [his] marriage to Karen” and that “OPM per-
 sonnel told [him] Karen was ‘absolutely not’ eligible to [be]
 named a survivor annuitant of [his] federal retirement ben-
 efits as long as [his] first wife was still living. No mention
 was made of any need to designate Karen a survivor annu-
 itant within 24 months of [their] marriage.” J.A. 62.
     The parties held a prehearing conference on August 15,
 2019 during which it became clear that Mr. Willis and
 Mrs. Willis would testify about one or more calls made to
 OPM in which they received misinformation. J.A. 86, 89-
 91. Specifically, Mr. Willis’s prehearing submission indi-
 cated that the first call to OPM occurred in 2009. J.A. 80,
 86, 90. OPM’s pre-hearing submissions included copies of
 annual notices of Mr. Willis’s election rights that he would
 have received each year since 2000 informing him of the
 two-year deadlines. J.A. 262–313.
     A hearing was held on October 3, 2019. Mr. Willis and
 Mrs. Willis testified that, during a March 2009 call to OPM,
 the “OPM representative stridently and repeatedly advised
 that there was nothing they could do to provide benefits for
 Karen during [Ms. Suiter]’s lifetime.” J.A. 24. Mr. Willis
 conceded that OPM had provided him proper written no-
 tices of his right to make a survivor annuity election.
 J.A. 25–26, 262–313.
     The MSPB issued a decision on October 31, 2019, in
 favor of Mr. Willis on the basis that OPM misled him in its
 guidance to him and, therefore, equitable tolling applied to
Case: 20-1953     Document: 50     Page: 6   Filed: 04/29/2021




 6                                              WILLIS   v. OPM



 the deadlines. J.A. 26–27. The AJ noted that the two-year
 deadlines “may only be waived in this case if equitable es-
 toppel is appropriate due to affirmative misconduct by
 OPM.” J.A. 26. Here, the AJ determined that equitable
 estoppel applied because OPM had misadvised Mr. Willis
 “about his ability to make an alternative election for his
 new spouse in the event [Ms. Suiter] predeceased him.”
 J.A. 26. The AJ found Mr. Willis’s testimony regarding the
 March 2009 call credible because it was based on his own
 personal recollection, Mrs. Willis corroborated it, and his
 employment at the FBI made him “an individual trained to
 fully appreciate the gravity of sworn testimony.” J.A. 26–
 27.
     Following this favorable ruling, Mr. Willis moved for
 attorneys’ fees and costs in January 2020 in the amount of
 $82,932.18. J.A. 168–77. Mr. Willis relied on Allen v.
 United States Postal Service, in which the MSPB set forth
 a non-exhaustive list of categories in which attorneys’ fees
 may be warranted in the interest of justice:
     (i)     The agency engaged in a “prohibited personnel
             practice”;
     (ii)    The agency action was “clearly without merit” or
             was “wholly unfounded,” or the employee is “sub-
             stantially innocent” of the charges brought;
     (iii)   The agency initiated the action in “bad faith”;
     (iv)    The agency committed a “gross procedural error”
             which “prolonged the proceeding” or “severely
             prejudiced” the employee;
     (v)     The agency “knew or should have known that it
             would not prevail on the merits” when it brought
             the proceeding.
 Allen v. U.S. Postal Serv., 2 M.S.P.R. 420, 434–35 (M.S.P.B
 July 22, 1980). Mr. Willis relied principally on the follow-
 ing two arguments: OPM’s action was “clearly without
 merit,” satisfying Allen factor two; and OPM “knew or
 should have known that it would not prevail on the merits”
Case: 20-1953      Document: 50    Page: 7    Filed: 04/29/2021




 WILLIS   v. OPM                                            7



 when it brought the proceeding, satisfying Allen factor five.
 J.A. 169.
     In response to Mr. Willis’s first argument, OPM as-
 serted that it had determined its position was meritorious
 after inspecting all of the documentary evidence in the
 case. J.A. 322–23. OPM added that the fact that the MSPB
 ultimately found Mr. Willis’s testimony credible did not in-
 dicate that OPM’s position was “clearly without merit,”
 since reasonable minds could differ. J.A. 331.
     In response to Mr. Willis’s second argument, OPM ex-
 plained that it based its position on what it knew at the
 time. J.A. 321. OPM contends that, had it known of the
 divorce, OPM would have advised Mr. Willis of his rights
 in the event he remarried. J.A. 322. OPM also referred to
 at least eight annual notices that were sent to Mr. Willis
 informing him of his rights should he decide to remarry.
 J.A. 322; see also J.A. 262–313. OPM alleges that Mr. Wil-
 lis made no argument these notices were insufficient to in-
 form him of his rights. J.A. 322.
     As to attorneys’ fees, OPM argued that costs requested
 by Mr. Willis were unreasonable because the hours claimed
 were erroneous, vague, excessive, and duplicative; because
 the travel expenses were excessive; 2 and because the
 hourly rate utilized was excessive. J.A. 329–30.
      The AJ denied attorneys’ fees, finding that Mr. Willis
 did not prove that awarding fees was in the interest of jus-
 tice. J.A. 2–3. In reaching this conclusion, the AJ assessed
 whether OPM knew or should have known that it could not
 prevail in its principal case against Mr. Willis and whether
 OPM’s case was clearly without merit.



     2   Mr. Willis’s attorney flew first-class from Washing-
 ton, D.C. to Atlanta for the MSPB hearing, a flight that cost
 over $1,000. J.A. 206.
Case: 20-1953     Document: 50      Page: 8     Filed: 04/29/2021




 8                                                 WILLIS   v. OPM



      The AJ concluded that the dispositive merits of the un-
 derlying case was the credibility determination reached
 concerning Mr. Willis’s testimony about the March 2009
 phone call. J.A. 3. The AJ noted that evidence supporting
 equitable tolling was scant prior to the October 2019 hear-
 ing. J.A. 3–4. The AJ reasoned that there was no way OPM
 could have known or should have known that it could not
 prevail because it could not have accounted for the credi-
 bility determination that would be reached at the hearing.
 OPM thus was justified in believing it had a meritorious
 case given the number of annual notices sent to Mr. Willis,
 and the absence of extraordinary circumstances warrant-
 ing equitable tolling prior to the hearing. J.A. 6–7. Fur-
 ther, because the evidence that tipped the scales in Mr.
 Willis’s favor was not presented until the MSPB hearing,
 the AJ concluded that OPM did not unnecessarily prolong
 the litigation. J.A. 7–8.
     On April 15, 2020, the AJ decision became final.
 J.A. 1–16. This appeal followed. We have jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
      This court will uphold a decision by the MSPB unless
 it is “‘arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with the law,’ or ‘unsupported by
 substantial evidence.’” Hickey v. Dep’t of Homeland Sec.,
 766 F. App’x 970, 974 (Fed. Cir. 2019) (quoting
 5 U.S.C. § 7703(c)(1), (3)). An abuse of discretion occurs
 where a decision is “based on an erroneous interpretation
 of the law, on factual findings that are not supported by
 substantial evidence, or represents an unreasonable judg-
 ment in weighing relevant factors.” Tartaglia v. Dep’t of
 Veterans Affairs, 858 F.3d 1405, 1407–08 (Fed. Cir. 2017)
 (internal quotation marks and citation omitted). Substan-
 tial evidence is “more than a mere scintilla of evidence,”
 “but less than the weight of the evidence.” Jones v. Dep’t of
 Health & Hum. Servs., 834 F.3d 1361, 1366 (Fed. Cir. 2016)
Case: 20-1953      Document: 50     Page: 9    Filed: 04/29/2021




 WILLIS   v. OPM                                              9



 (internal quotation marks and citations omitted). The ap-
 pellant bears the burden of establishing error. Jenkins v.
 Merit Sys. Prot. Bd., 911 F.3d 1370, 1373 (Fed. Cir. 2019).
      Following a ruling on the merits, the MSPB may award
 reasonable attorneys’ fees if the employee or applicant is
 the prevailing party 3 and the MSPB determines that “pay-
 ment by the agency is warranted in the interest of justice.”
 Hickey, 766 F. App’x at 974; 5 U.S.C. § 7701(g)(1). The
 MSPB relies on the Allen factors to determine whether at-
 torneys’ fees are warranted. Here, the MSPB relied on the
 fifth Allen factor: whether OPM “knew or should have
 known that it would not prevail on the merits when it
 brought the proceeding.” J.A. 3. Under the “knew or
 should have known” Allen factor, the MSPB considers
 whether OPM was negligent in processing the application;
 lacked a reasonable or supported explanation for its posi-
 tion; or ignored clear, unrebutted evidence that the appel-
 lant satisfied the criteria for a benefit. See Stewart v. Off.
 of Pers. Mgmt., 70 M.S.P.R. 544, 548 (M.S.P.B. May 24,
 1996).
      Under the fifth Allen factor, “[f]ees are warranted in
 the interest of justice when OPM knew or should have
 known that it would not prevail on the merits at the time
 it issued its reconsideration decision.” Kent v. Off. of Pers.
 Mgmt., 33 M.S.P.R. 361, 366 (M.S.P.B. Apr. 15, 1987).
 Here, Mr. Willis might be entitled to fees if he “produced
 evidence that was so compelling that reasonable minds
 could not differ as to his eligibility for an annuity and
 OPM’s continued refusal to approve a disability retirement


     3    The parties do not dispute that Mr. Willis was the
 prevailing party. See, e.g., Petitioner’s Br. at 6 (“Mr. Willis
 then filed a timely motion for attorneys’ fees as the prevail-
 ing part[y.]”); Respondent’s Br. at 8 (“[A]s the prevailing
 party, Mr. Willis then moved for attorneys’ fees and
 costs[.]”).
Case: 20-1953    Document: 50      Page: 10    Filed: 04/29/2021




 10                                              WILLIS   v. OPM



 annuity for the appellant prolonged the adjudication.” Id.
 at 369.
     On appeal, Mr. Willis argues that the MSPB’s finding
 that OPM did not have evidence supporting equitable toll-
 ing prior to its denial of reconsideration in April 2019 is
 erroneous. Petitioner’s Br. 12–13. In support, Mr. Willis
 points to language from the October 4, 2018 supplement to
 his request for reconsideration and his December 2017 and
 January 2018 submissions to OPM. Id. at 13–14. He ar-
 gues that these correspondences prove he made multiple
 attempts to inform OPM that it misled him prior to its
 April 2019 reconsideration denial. We disagree. The ques-
 tion is not whether he informed OPM that it had misled
 him, but whether he provided conclusive evidence before
 the denial of reconsideration that he had been misled such
 that equitable tolling must apply. But the evidence shows
 that Mr. Willis did not inform OPM until his August 2019
 affidavit. The AJ found that “the appellant’s entire argu-
 ment for equitable tolling rested upon the credibility of [the
 statement in his affidavit] – an issue which both parties
 agreed would be resolved through the hearing process.”
 J.A. 6.
     Mr. Willis further contends that it became clear during
 the hearing that he was entitled to the benefits and OPM
 needlessly prolonged the proceedings since his August
 2019 affidavit and pre-hearing submissions clarified that
 the misleading call occurred in March 2009 and that he and
 his wife would testify to that timing. Petitioner’s Br. at 18–
 19. According to Mr. Willis, the information should have
 made clear by August 2019 that OPM would not prevail at
 the hearing. Id.
     We are not persuaded. As the MSPB noted, Mr. Willis’s
 equitable tolling argument rested on the credibility of his
 and Mrs. Willis’s hearing testimony. J.A. 6. The AJ him-
 self “did not know ahead of time whether this testimony
 would be credible.” J.A. 7. The MSPB ultimately
Case: 20-1953      Document: 50   Page: 11   Filed: 04/29/2021




 WILLIS   v. OPM                                          11



 concluded that OPM, relying on the same record on which
 the AJ relied, “neither knew, nor could have known, how
 these questions of credibility would be resolved until the
 hearing ended.” J.A. 7. Further, OPM “could not be ex-
 pected to surmise from the record as it stood before the
 hearing that its position was clearly without merit, since
 that determination required weighing the credibility of tes-
 timony [OPM] had not yet heard.” Id. As such, OPM was
 justified in thinking it had a meritorious position prior to
 the October 2019 hearing. Id. The MSPB’s decision is
 therefore supported by substantial evidence.
    Accordingly, we find no error in the MSPB’s decision to
 deny an award of attorneys’ fees and costs.
                         CONCLUSION
     We conclude that the MSPB’s decision to deny attor-
 neys’ fees and costs is supported by substantial evidence
 and is otherwise in accordance with law. We have consid-
 ered the parties’ remaining arguments and find them un-
 persuasive. Therefore, we affirm.
                         AFFIRMED